EXHIBIT 10.2

 

AMENDMENT NO. 1

TO

ASSIGNMENT AND LICENSE AGREEMENT

 

This Amendment No. 1 to Assignment and License Agreement (this “Agreement”) is
dated as of November 2, 2004 and is made by and among Chromodynamics, Inc., a
Pennsylvania corporation (“CDI”), Spectral Molecular Imaging, Inc., a Nevada
corporation formerly named Spectral Molecular Technologies, Inc. (“Spectral”),
and Daniel L. Farkas, Miriam Farkas, Elliot Wachman and Jill Wachman (these four
individuals, collectively, the “Inventors”).

 

RECITALS

 

WHEREAS, CDI, Spectral and the Inventors (collectively, the “Parties”)
previously entered into an Assignment and License Agreement, dated as of
November 1, 2004 (the “Assignment Agreement”); and

 

WHEREAS, the Parties wish to amend certain provisions of the Assignment
Agreement.

 

NOW, THEREFORE, the Parties agree as follows:

 

1. Section 4.1 Amendment. Section 4.1 of the Assignment Agreement is hereby
amended by changing the reference therein to thirty (30) days from the date of
the Assignment Agreement to fifty (50) days from the date of the Assignment
Agreement.

 

2. Section 4.4 Amendment. Section 4.4(a) of the Assignment Agreement is hereby
amended by adding a fourth and fifth sentence to that Section, which sentences
shall read in full as follows:

 

“In the event Spectral is required to pay a royalty or other similar payment to
CMU or any third party in order to make, use or sell Endoscopic Products without
violating the intellectual property rights of that party, the foregoing royalty
payable by Spectral to the Inventors that is based on Net Sales of Endoscopic
Products shall be reduced by the amounts, if any, that are payable to each of
such third parties (before similar offsets under the third party agreement);
provided, however, that in no event will the royalty payable to the Inventors
due to this offset be reduced below {***}. In the event Spectral is required to
pay a royalty or other similar payment to any third party (other than CMU) in
order to make, use or sell CMU Products without violating the intellectual
property rights of that party, the foregoing royalty payable by Spectral to CDI
that is based on Net Sales of CMU Products shall be reduced by the amounts, if
any, that are payable to each of such third parties (before similar offsets
under the third party agreement); provided, however, that in no event will the
royalty payable to CDI (after first taking into account any required payment by
Spectral to CMU) be reduced by more than {***}.

 

Portions marked with {***} have been omitted pursuant to a Request for
Confidential Treatment and were filed separately with the Commission.



--------------------------------------------------------------------------------

3. Miscellaneous. This Agreement, together with the Assignment Agreement as
modified by this Agreement, constitutes the entire agreement of the Parties
pertaining to the subject matter of this Agreement. This Agreement may be
executed in one or more counterparts, each of which is an original and all of
which together constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first indicated
above.

 

CHROMODYNAMICS, INC.

By:   

/s/ Jill Wachman

   

Name: 

 

Jill Wachman, M.D.

   

Title: 

 

Vice President

SPECTRAL MOLECULAR IMAGING, INC.

By:   

/s/ Manfred Mosk

   

Name: 

 

Dr. Manfred Mosk

   

Title: 

 

Interim Chief Executive Officer

 

/s/ Daniel L. Farkas

DANIEL L. FARKAS

/s/ Miriam Farkas

MIRIAM FARKAS

/s/ Elliot Wachman

ELLIOTT WACHMAN

/s/ Jill Wachman

JILL WACHMAN

 

2